OPINION OF THE COURT

Per Curiam.

Respondent Bertucci was admitted as an attorney and counselor at law in the Second Judicial Department on December 18, 1963. The petition states that he was convicted on April 16,1982 in New York County of two counts of grand larceny in the second degree. Actually, he was convicted of these offenses in Nassau County. The petition will be deemed amended to reflect the correct county of conviction.
The respondent, upon his conviction of a felony in this State, ceased to be an attorney (Judiciary Law, § 90, subd 4, par a; § 90, subd 4, par e). Therefore, the petition is granted striking his name from the roll of attorneys in accordance with section 90 (subd 4, par b) of the Judiciary Law.
Murphy, P. J., Sandler, Sullivan, Ross and Milonas, JJ., concur.
*327Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.